     Case 1:19-cv-02316-RC Document 97-1 Filed 06/24/21 Page 1 of 1


        C E R T I F I C A T E          O F    S E R V I C E


I, David Alan Carmichael, hereby certify that I delivered by
CM/ECF filing, the PLAINTIFFS COMBINED REPLY IN OPPOSITION
TO “DEFENDANTS’ OPPOSITION TO MOTION TO INTERVENE AND MOTION
FOR JOINDER OF MICHELLE BOULTON.” in the case of Carmichael
v. Blinken, #1:19-CV-02316-RC.

    The Defendant was notified electronically:

    United States Attorney
    United States Attorney's Office
    c/o Christopher Hair
    555 4th Street, N.W.
    Washington, D.C. 20530

    Courtesy Copies are mailed or delivered by other
    hardcopy service to:

    William Mitchell Pakosz
    Box 25
    Matteson, Illinois 60443

    Lawrence Donald Lewis
    966 Bourbon Lane
    Nordman, Idaho 83848

    And I served myself

Under penalty of perjury under the laws of the United
States, the foregoing is true.



Signed :s/David Alan Carmichael          Date: June 24, 2021
       David Alan Carmichael
       1748 Old Buckroe Road
       Hampton, Virginia 23664
